The undersigned respectfully dissents in part from the Opinion and Award of the majority. In particular, I disagree with the majority that the Botox injections are related to plaintiff's compensable injury. The United States Food and Drug Administration has not approved Botox for use in the manner in which it has been administered to plaintiff. There has been insufficient evidence presented that the Botox injections give relief, effect a cure or lessen the period of plaintiff's disability. I believe that the record clearly indicates that the Botox injections have not been effective. Further, Dr. Bartko testified that he would not recommend continuing with the Botox treatment.
I would affirm the Deputy Commissioner's finding that the Botox injections have not effected a cure, provided relief or shortened the period of plaintiff's disability and that defendants should not be held financially responsible for these treatments.
Accordingly, I dissent.
This the 28th day of July, 2006.
                                S/____________ BUCK LATTIMORE CHAIRMAN